  Case 4:21-mj-00226-KPJ Document 3 Filed 06/02/21 Page 1 of 2 PageID #: 53




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION


IN RE:                                          §
                                                §
SEARCH WARRANT EXECUTED ON                      §
The CELLULAR DEVICE, a white                    §    Case No. 4:21-MJ-226
Apple iPhone with silver edging and three       §
cameras on the back, assigned numbers:          §
(972) 510-9177 and (469) 578-0747               §


                                MOTION TO UNSEAL

       The United States of America, by the undersigned counsel respectfully moves the

Court to unseal the above-captioned affidavit and search warrant, which were ordered

sealed by this Court on April 1, 2021.

       There is no longer any necessity for the search warrant to remain sealed.

                                                Respectfully submitted,

                                                NICHOLAS J. GANJEI
                                                Acting United States Attorney

                                                     /s/
                                                TRACEY M. BATSON
                                                Assistant United States Attorney
                                                Texas Bar No. 00784119
                                                101 E. Park Blvd., Suite 500
                                                Plano, Texas 75074
                                                (972) 509-1201
                                                (972) 509-1209 (fax)
                                                Tracey.Batson@usdoj.gov




MOTION TO UNSEAL – Page 1
Jennifer Ryan SW 421mj226
  Case 4:21-mj-00226-KPJ Document 3 Filed 06/02/21 Page 2 of 2 PageID #: 54




                             CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was served on all counsel of
record via electronic filing (CM/ECF) on June 2, 2021.

                                                    /s/
                                                 TRACEY M. BATSON




MOTION TO UNSEAL – Page 2
Jennifer Ryan SW 421mj226
